Title: George Ticknor to Thomas Jefferson, 22 December 1816
From: Ticknor, George
To: Jefferson, Thomas


          
            Dear Sir,
            Göttingen Dec. 22. 1816.
          
          Since I had the pleasure of writing you in April and July, I have not heard from you.—By a letter from Mr. Warden, however, I am extremely glad to hear he was able to purchase your Books in Paris for about the amount of your bill—and by a letter yesterday from Hamburg, that the vessel in which I forwarded you a few last August has safely arrived in Boston. I now write to you, to say definitively & certainly, that unless my health should prevent, I shall be in Paris in the first days of next May—& shall pass the summer there and the winter in Italy—and that if you or Colo. Randolph should have any commissions to execute, I can do them with great ease & will do them with great pleasure, as I shall send both from Italy & France many books home for myself.—In Geneva I shall not fail to inquire for Mr. Terril and will, if it should be in my power, return him some of the kindness you have extended to me—and there and everywhere else on my journey, I pray you to dispose of me without reserve.
          I hope, at least, I may have the pleasure of hearing from you occasionally either on business or in continuation of your former kindness and any letters you may inclose to my father will come safely as I have already heard, during my absence, above forty times from him without a single miscarriage.
          I pray you to present me respectfully to Colo. Randolph, Mrs. Randolph & their family—& to believe me
          
            Your obliged & obedient Sert.
            Geo: Ticknor.
          
        